 



Exhibit 10.1
CRAFTMADE INTERNATIONAL, INC.
2006 LONG-TERM INCENTIVE PLAN
     The Craftmade International, Inc. 2006 Long-Term Incentive Plan (the
“Plan”) was adopted by the Board of Directors of Craftmade International, Inc.,
a Delaware corporation (the “Company”), effective as of November 28, 2006,
subject to approval by the Company’s stockholders.
ARTICLE 1
PURPOSE
     The purpose of the Plan is to attract and retain the services of key
employees, key consultants and outside directors of the Company and its
Subsidiaries and to provide such persons with a proprietary interest in the
Company through the granting of incentive stock options, nonqualified stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance awards, dividend equivalent rights, and other awards, whether
granted singly, or in combination, or in tandem, that will
     (a) increase the interest of such persons in the Company’s welfare;
     (b) furnish an incentive to such persons to continue their services for the
Company; and
     (c) provide a means through which the Company may attract able persons as
employees, Consultants and Outside Directors.
     With respect to Reporting Participants, the Plan and all transactions under
the Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”). To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void ab initio, to the extent permitted by law and
deemed advisable by the Committee.
ARTICLE 2
DEFINITIONS
     For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
     2.1 “Award” means the grant of any Incentive Stock Option, Nonqualified
Stock Option, Reload Option, Restricted Stock, SAR, Restricted Stock Units,
Performance Award, Dividend Equivalent Right or Other Award, whether granted
singly or in combination or in tandem (each individually referred to herein as
an “Incentive”).
     2.2 “Award Agreement” means a written agreement between a Participant and
the Company which sets out the terms of the grant of an Award.
     2.3 “Award Period” means the period set forth in the Award Agreement during
which one or more Incentives granted under an Award may be exercised.

 



--------------------------------------------------------------------------------



 



     2.4 “Board” means the board of directors of the Company.
     2.5 “Change in Control” shall occur if (a) there shall be consummated any
consolidation or merger of the Company into or with another corporation or other
legal person, and as a result of such consolidation or merger less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such transactions are held in the
aggregate by holders of Voting Stock (as defined in subparagraph 2.5(d) below)
of the Company immediately prior to such transactions; (b) there shall be
consummated any sale, lease, exchange or other transfer, whether in one
transaction or any series of related transactions, of all or significant
portions of the assets of the Company to any other corporation or other legal
person, if less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale, lease, exchange, or transfer is held in the aggregate by the holders of
Voting Stock of the Company immediately prior to such sale, lease, exchange, or
transfer; (c) the stockholders of the Company approve any plan for the
liquidation or dissolution of the Company; (d) any person (as such term is used
in Sections 13(d) and 14(d)(2) of the 1934), becomes, either directly or
indirectly, the beneficial owner (within the meaning of Rule 13d-3 under the
1934 Act) of securities representing more than 50% of the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors of the Company (“Voting Stock”); or (e) at any time during a fiscal
year a majority of the Board shall be replaced by persons who were not
recommended for those positions by at least two-thirds of the directors of the
Company who were directors of the Company at the beginning of such fiscal year.
     Notwithstanding the foregoing provisions of this Section 2.5, (x) a “Change
in Control” shall not be deemed to have occurred with respect to any of the
foregoing transactions conducted by an employee benefit plan (or related trust)
sponsored or maintained by the Company, any corporation controlled the Company,
James Ridings, or any affiliate of James Ridings, and (y) in the event an Award
issued under the Plan is subject to Section 409A of the Code, then, in lieu of
the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change in Control”
for purposes of such Award shall be the definition provided for under
Section 409A of the Code and the regulations or other guidance issued
thereunder.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended.
     2.7 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.
     2.8 “Common Stock” means the common stock, par value $0.01 per share, which
the Company is currently authorized to issue or may in the future be authorized
to issue, or any securities into which or for which the common stock of the
Company may be converted or exchanged, as the case may be, pursuant to the terms
of this Plan.
     2.9 “Company” means Craftmade International, Inc., a Delaware corporation,
and any successor entity.
     2.10 “Consultant” means any person, who is not an Employee, performing
advisory or consulting services for the Company or a Subsidiary, with or without
compensation, provided that bona fide services must be rendered by such person
and such services shall not be rendered in connection with the offer or sale of
securities in a capital raising transaction.

2



--------------------------------------------------------------------------------



 



     2.11 “Corporation” means any entity that (i) is defined as a corporation
under Section 7701 of the Code and (ii) is the Company or is in an unbroken
chain of corporations (other than the Company) beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing a majority of the total combined voting power of all
classes of stock in one of the other corporations in the chain. For purposes of
clause (ii) hereof, an entity shall be treated as a “corporation” if it
satisfies the definition of a corporation under Section 7701 of the Code.
     2.12 “Date of Grant” means the effective date on which an Award is made to
a Participant as set forth in the applicable Award Agreement; provided, however,
that solely for purposes of Section 16 of the 1934 Act and the rules and
regulations promulgated thereunder, the Date of Grant of an Award shall be the
date of stockholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.
     2.13 “Dividend Equivalent Right” means the right of the holder thereof to
receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.
     2.14 “Employee” means common law employee (as defined in accordance with
the Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.
     2.15 “Executive Officer” means an officer of the Company or a Subsidiary
subject to Section 16 of the 1934 Act or a “covered employee” as defined in
Section 162(m)(3) of the Code.
     2.16 “Fair Market Value” means, as of a particular date, (a) if the shares
of Common Stock are listed on any established national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal securities exchange for the Common Stock on
that date, or, if there shall have been no such sale so reported on that date,
on the last preceding date on which such a sale was so reported, (b) if the
shares of Common Stock are not so listed but are quoted on the Nasdaq National
Market System, the closing sales price per share of Common Stock on the Nasdaq
National Market System on that date, or, if there shall have been no such sale
so reported on that date, on the last preceding date on which such a sale was so
reported, (c) if the Common Stock is not so listed or quoted, the mean between
the closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by Nasdaq, or, if not reported by Nasdaq, by the
National Quotation Bureau, Inc., or (d) if none of the above is applicable, such
amount as may be determined by the Committee (acting on the advice of an
Independent Third Party, should the Committee elect in its sole discretion to
utilize an Independent Third Party for this purpose), in good faith, to be the
fair market value per share of Common Stock.
     2.17 “Independent Third Party” means an individual or entity independent of
the Company having experience in providing investment banking or similar
appraisal or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Committee may
utilize one or more Independent Third Parties.
     2.18 “Incentive” is defined in Section 2.1 hereof.
     2.19 “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422 of the Code, granted pursuant to this Plan.

3



--------------------------------------------------------------------------------



 



     2.20 “Nonqualified Stock Option” means a nonqualified stock option, granted
pursuant to this Plan, which is not an Incentive Stock Option.
     2.21 “Option Price” means the price which must be paid by a Participant
upon exercise of a Stock Option to purchase a share of Common Stock.
     2.22 “Other Award” means an Award issued pursuant to Section 6.9 hereof.
     2.23 “Outside Director” means a director of the Company who is not an
Employee or a Consultant.
     2.24 “Participant” means an Employee, Consultant or Outside Director of the
Company or a Subsidiary to whom an Award is granted under this Plan.
     2.25 “Plan” means this Craftmade International, Inc. 2006 Long-Term
Incentive Plan, as amended from time to time.
     2.26 “Performance Award” means an Award hereunder of cash, shares of Common
Stock, units or rights based upon, payable in, or otherwise related to, Common
Stock pursuant to Section 6.7 hereof.
     2.27 “Performance Goal” means any of the goals set forth in Section 6.10
hereof.
     2.28 “Reload Stock Option” means a Nonqualified Stock Option or an
Incentive Stock Option granted pursuant to Section 8.3(c) hereof.
     2.29 “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the 1934 Act.
     2.30 “Restricted Stock” means shares of Common Stock issued or transferred
to a Participant pursuant to Section 6.4 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.
     2.31 “Restricted Stock Units” means units awarded to Participants pursuant
to Section 6.6 hereof, which are convertible into Common Stock at such time as
such units are no longer subject to restrictions as established by the
Committee.
     2.32 “Retirement” means any Termination of Service solely due to retirement
upon or after attainment of age sixty-five (65), or permitted early retirement
as determined by the Committee.
     2.33 “SAR” or “stock appreciation right” means the right to receive an
amount, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock as of the date the SAR is
exercised (or, as provided in the Award Agreement, converted) over the SAR Price
for such shares.
     2.34 “SAR Price” means the exercise price or conversion price of each share
of Common Stock covered by a SAR, determined on the Date of Grant of the SAR.
     2.35 “Stock Option” means a Nonqualified Stock Option, a Reload Stock
Option or an Incentive Stock Option.

4



--------------------------------------------------------------------------------



 



     2.36 “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item
(i) above or any limited partnership listed in item (ii) above. “Subsidiaries”
means more than one of any such corporations, limited partnerships, partnerships
or limited liability companies.
     2.37 “Termination of Service” occurs when a Participant who is (i) an
Employee of the Company or any Subsidiary ceases to serve as an Employee of the
Company and its Subsidiaries, for any reason; (ii) an Outside Director of the
Company or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason; or (iii) a Consultant of the Company or a
Subsidiary ceases to serve as a Consultant of the Company and its Subsidiaries
for any reason. Except as may be necessary or desirable to comply with
applicable federal or state law, a “Termination of Service” shall not be deemed
to have occurred when a Participant who is an Employee becomes an Outside
Director or Consultant or vice versa. If, however, a Participant who is an
Employee and who has an Incentive Stock Option ceases to be an Employee but does
not suffer a Termination of Service, and if that Participant does not exercise
the Incentive Stock Option within the time required under Section 422 of the
Code upon ceasing to be an Employee, the Incentive Stock Option shall thereafter
become a Nonqualified Stock Option. Notwithstanding the foregoing provisions of
this Section 2.37, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.
     2.38 “Total and Permanent Disability” means a Participant is qualified for
long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee; provided that, with respect to any Incentive
Stock Option, Total and Permanent Disability shall have the meaning given it
under the rules governing Incentive Stock Options under the Code.
Notwithstanding the foregoing provisions of this Section 2.38, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Total and Permanent
Disability” for purposes of such Award shall be the definition of “disability”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.
ARTICLE 3
ADMINISTRATION
     3.1 General Administration; Establishment of Committee. Subject to the
terms of this Article 3, the Plan shall be administered by the Board or such
committee of the Board as is designated by the Board to administer the Plan (the
“Committee”). The Committee shall consist of not fewer than two persons. Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the

5



--------------------------------------------------------------------------------



 



Board. At any time there is no Committee to administer the Plan, any references
in this Plan to the Committee shall be deemed to refer to the Board.
     Membership on the Committee shall be limited to those members of the Board
who are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the 1934 Act. The
Committee shall select one of its members to act as its Chairman. A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.
     3.2 Designation of Participants and Awards.
     (a) The Committee or the Board shall determine and designate from time to
time the eligible persons to whom Awards will be granted and shall set forth in
each related Award Agreement, where applicable, the Award Period, the Date of
Grant, and such other terms, provisions, limitations, and performance
requirements, as are approved by the Committee, but not inconsistent with the
Plan. The Committee shall determine whether an Award shall include one type of
Incentive or two or more Incentives granted in combination or two or more
Incentives granted in tandem (that is, a joint grant where exercise of one
Incentive results in cancellation of all or a portion of the other Incentive).
Although the members of the Committee shall be eligible to receive Awards, all
decisions with respect to any Award, and the terms and conditions thereof, to be
granted under the Plan to any member of the Committee shall be made solely and
exclusively by the other members of the Committee, or if such member is the only
member of the Committee, by the Board.
     (b) Notwithstanding Section 3.2(a), the Board may, in its discretion and by
a resolution adopted by the Board, authorize one or more officers of the Company
(an “Authorized Officer”) to (i) designate one or more Employees as eligible
persons to whom Awards will be granted under the Plan and (ii) determine the
number of shares of Common Stock that will be subject to such Awards; provided,
however, that the resolution of the Board granting such authority shall
(x) specify the total number of shares of Common Stock that may be made subject
to the Awards, (y) set forth the price or prices (or a formula by which such
price or prices may be determined) to be paid for the purchase of the Common
Stock subject to such Awards, and (z) not authorize an officer to designate
himself as a recipient of any Award.
     3.3 Authority of the Committee. The Committee, in its discretion, shall
(i) interpret the Plan, (ii) prescribe, amend, and rescind any rules and
regulations necessary or appropriate for the administration of the Plan,
(iii) establish performance goals for an Award and certify the extent of their
achievement, and (iv) make such other determinations or certifications and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.
The Committee’s discretion set forth herein shall not be limited by any
provision of the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.
     The Committee may delegate to officers of the Company, pursuant to a
written delegation, the authority to perform specified functions under the Plan.
Any actions taken by any officers of the Company pursuant to such written
delegation of authority shall be deemed to have been taken by the Committee.
     With respect to restrictions in the Plan that are based on the requirements
of Rule 16b-3 promulgated under the 1934 Act, Section 422 of the Code, Section
162(m) of the Code, the rules of any exchange or inter-dealer quotation system
upon which the Company’s securities are listed or quoted, or any other
applicable law, rule or restriction (collectively, “applicable law”), to the
extent that any such restrictions are no longer

6



--------------------------------------------------------------------------------



 



required by applicable law, the Committee shall have the sole discretion and
authority to grant Awards that are not subject to such mandated restrictions
and/or to waive any such mandated restrictions with respect to outstanding
Awards.
ARTICLE 4
ELIGIBILITY
     Any Employee (including an Employee who is also a director or an officer),
Consultant or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of a corporation shall be eligible to receive Incentive Stock
Options. The Committee, upon its own action, may grant, but shall not be
required to grant, an Award to any Employee, Consultant or Outside Director of
the Company or any Subsidiary. Awards may be granted by the Committee at any
time and from time to time to new Participants, or to then Participants, or to a
greater or lesser number of Participants, and may include or exclude previous
Participants, as the Committee shall determine. Except as required by this Plan,
Awards granted at different times need not contain similar provisions. The
Committee’s determinations under the Plan (including without limitation
determinations of which Employees, Consultants or Outside Directors, if any, are
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Participants who receive, or are
eligible to receive, Awards under the Plan.
ARTICLE 5
SHARES SUBJECT TO PLAN
     5.1 Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is 400,000 shares, 100% of
which may be delivered pursuant to Incentive Stock Options. Subject to
adjustment pursuant to Articles 11 and 12, no Executive Officer may receive in
any calendar year (i) Stock Options or SARs relating to more than 10,000 shares
of Common Stock, or (ii) Restricted Stock, Restricted Stock Units, Performance
Awards or Other Awards that are subject to the attainment of Performance Goals
relating to more than 10,000 shares of Common Stock; provided, however, that all
such Awards to any Executive Officer during any calendar year shall not exceed
an aggregate of more than 10,000 shares of Common Stock. Shares to be issued may
be made available from authorized but unissued Common Stock, Common Stock held
by the Company in its treasury, or Common Stock purchased by the Company on the
open market or otherwise. During the term of this Plan, the Company will at all
times reserve and keep available the number of shares of Common Stock that shall
be sufficient to satisfy the requirements of this Plan.
     5.2 Reuse of Shares. To the extent that any Award under this Plan shall be
forfeited, shall expire or be canceled, in whole or in part, then the number of
shares of Common Stock covered by the Award or stock option so forfeited,
expired or canceled may again be awarded pursuant to the provisions of this
Plan. In the event that previously acquired shares of Common Stock are delivered
to the Company in full or partial payment of the exercise price for the exercise
of a Stock Option granted under this Plan, the number of shares of Common Stock
available for future Awards under this Plan shall be reduced by the number of
shares of Common Stock issued upon the exercise of the Stock Option (without
adjustment for the shares of Common Stock delivered as payment of the exercise
price). Awards that may be satisfied either by the issuance of shares of Common
Stock or by cash or other consideration shall be counted against the maximum
number of shares of Common Stock that may be issued under this Plan regardless
of whether the Award is ultimately

7



--------------------------------------------------------------------------------



 



satisfied by the issuance of shares of Common Stock or the payment of cash or
other consideration. Awards will reduce the number of shares of Common Stock
that may be issued pursuant to this Plan even if the settlement of the Award
will not require the issuance of shares of Common Stock, as, for example, a SAR
that can be satisfied only by the payment of cash. Notwithstanding any
provisions of the Plan to the contrary, only shares forfeited back to the
Company, shares canceled on account of termination, expiration or lapse of an
Award shall again be available for grant of Incentive Stock Options under the
Plan, but shall not increase the maximum number of shares described in
Section 5.1 above as the maximum number of shares of Common Stock that may be
delivered pursuant to Stock Options.
ARTICLE 6
GRANT OF AWARDS
6.1 In General.
     (a) The grant of an Award shall be authorized by the Committee and shall be
evidenced by an Award Agreement setting forth the Incentive or Incentives being
granted, the total number of shares of Common Stock subject to the Incentive(s),
the Option Price (if applicable), the Award Period, the Date of Grant, and such
other terms, provisions, limitations, and performance objectives, as are
approved by the Committee, but (i) not inconsistent with the Plan and (ii) to
the extent an Award issued under the Plan is subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder. The Company shall
execute an Award Agreement with a Participant after the Committee approves the
issuance of an Award. Any Award granted pursuant to this Plan must be granted
within ten (10) years of the date of adoption of this Plan. The Plan shall be
submitted to the Company’s stockholders for approval; however, the Committee may
grant Awards under the Plan prior to the time of stockholder approval. Any such
Award granted prior to such stockholder approval shall be made subject to such
stockholder approval. The grant of an Award to a Participant shall not be deemed
either to entitle the Participant to, or to disqualify the Participant from,
receipt of any other Award under the Plan.
     (b) If the Committee establishes a purchase price for an Award, the
Participant must accept such Award within a period of thirty (30) days (or such
shorter period as the Committee may specify) after the Date of Grant by
executing the applicable Award Agreement and paying such purchase price.
     (c) Any Award under this Plan that is settled in whole or in part in cash
on a deferred basis may provide for interest equivalents to be credited with
respect to such cash payment. Interest equivalents may be compounded and shall
be paid upon such terms and conditions as may be specified by the grant.
     6.2 Option Price. The Option Price for any share of Common Stock which may
be purchased under a Nonqualified Stock Option for any share of Common Stock may
be equal to or greater than the Fair Market Value of the share on the Date of
Grant. The Option Price for any share of Common Stock which may be purchased
under an Incentive Stock Option must be at least equal to the Fair Market Value
of the share on the Date of Grant; if an Incentive Stock Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any parent or Subsidiary), the
Option Price shall be at least 110% of the Fair Market Value of the Common Stock
on the Date of Grant.

8



--------------------------------------------------------------------------------



 



     6.3 Maximum ISO Grants. The Committee may not grant Incentive Stock Options
under the Plan to any Employee which would permit the aggregate Fair Market
Value (determined on the Date of Grant) of the Common Stock with respect to
which Incentive Stock Options (under this and any other plan of the Company and
its Subsidiaries) are exercisable for the first time by such Employee during any
calendar year to exceed $100,000. To the extent any Stock Option granted under
this Plan which is designated as an Incentive Stock Option exceeds this limit or
otherwise fails to qualify as an Incentive Stock Option, such Stock Option (or
any such portion thereof) shall be a Nonqualified Stock Option. In such case,
the Committee shall designate which stock will be treated as Incentive Stock
Option stock by causing the issuance of a separate stock certificate and
identifying such stock as Incentive Stock Option stock on the Company’s stock
transfer records.
     6.4 Restricted Stock. If Restricted Stock is granted to or received by a
Participant under an Award (including a Stock Option), the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award,
and (v) all other terms, limitations, restrictions, and conditions of the
Restricted Stock, which shall be consistent with this Plan and, to the extent
Restricted Stock granted under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder. The provisions of
Restricted Stock need not be the same with respect to each Participant.
     (a) Legend on Shares. Each Participant who is awarded or receives
Restricted Stock shall be issued a stock certificate or certificates in respect
of such shares of Common Stock. Such certificate(s) shall be registered in the
name of the Participant, and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock,
substantially as provided in Section 15.9 of the Plan.
     (b) Restrictions and Conditions. Shares of Restricted Stock shall be
subject to the following restrictions and conditions:
     (i) Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock. Except for these
limitations, the Committee may in its sole discretion, remove any or all of the
restrictions on such Restricted Stock whenever it may determine that, by reason
of changes in applicable laws or other changes in circumstances arising after
the date of the Award, such action is appropriate.
     (ii) Except as provided in sub-paragraph (i) above or in the applicable
Award Agreement, the Participant shall have, with respect to his or her
Restricted Stock, all of the rights of a stockholder of the Company, including
the right to vote the             shares, and the right to receive any dividends
thereon. Certificates for shares of Common Stock free of restriction under this
Plan shall be delivered to the Participant promptly after, and only after, the
Restriction Period shall expire without forfeiture in respect of such shares of
Common Stock or after any other restrictions imposed on such shares of Common
Stock by the applicable Award Agreement or other agreement have expired.
Certificates for the shares of Common Stock forfeited under the provisions of
the Plan and the applicable Award Agreement shall

9



--------------------------------------------------------------------------------



 



be promptly returned to the Company by the forfeiting Participant. Each Award
Agreement shall require that each Participant, in connection with the issuance
of a certificate for Restricted Stock, shall endorse such certificate in blank
or execute a stock power in form satisfactory to the Company in blank and
deliver such certificate and executed stock power to the Company.
     (iii) The Restriction Period of Restricted Stock shall commence on the Date
of Grant or the date of exercise of an Award, as specified in the Award
Agreement, and, subject to Article 12 of the Plan, unless otherwise established
by the Committee in the Award Agreement setting forth the terms of the
Restricted Stock, shall expire upon satisfaction of the conditions set forth in
the Award Agreement; such conditions may provide for vesting based on such
Performance Goals, as may be determined by the Committee in its sole discretion.
     (iv) Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant. In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.
     6.5 SARs. The Committee may grant SARs to any Participant, either as a
separate Award or in connection with a Stock Option. SARs shall be subject to
such terms and conditions as the Committee shall impose, provided that such
terms and conditions are (i) not inconsistent with the Plan and (ii) to the
extent a SAR issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder. The grant of the SAR may
provide that the holder may be paid for the value of the SAR either in cash or
in shares of Common Stock, or a combination thereof. In the event of the
exercise of a SAR payable in shares of Common Stock, the holder of the SAR shall
receive that number of whole shares of Common Stock having an aggregate Fair
Market Value on the date of exercise equal to the value obtained by multiplying
(i) the difference between the Fair Market Value of a share of Common Stock on
the date of exercise over the SAR Price as set forth in such SAR (or other value
specified in the agreement granting the SAR), by (ii) the number of shares of
Common Stock as to which the SAR is exercised, with a cash settlement to be made
for any fractional shares of Common Stock. The SAR Price for any share of Common
Stock subject to a SAR may be equal to or greater than the Fair Market Value of
the share on the Date of Grant. The Committee, in its sole discretion, may place
a ceiling on the amount payable upon exercise of a SAR, but any such limitation
shall be specified at the time that the SAR is granted.
     6.6 Restricted Stock Units. Restricted Stock Units may be awarded or sold
to any Participant under such terms and conditions as shall be established by
the Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent a Restricted Stock Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder). Restricted Stock Units shall be subject to such
restrictions as the Committee determines, including, without limitation, (a) a
prohibition

10



--------------------------------------------------------------------------------



 



against sale, assignment, transfer, pledge, hypothecation or other encumbrance
for a specified period; or (b) a requirement that the holder forfeit (or in the
case of shares of Common Stock or units sold to the Participant, resell to the
Company at cost) such shares or units in the event of Termination of Service
during the period of restriction.
6.7 Performance Awards.
     (a) The Committee may grant Performance Awards to any Participant upon such
terms and conditions as shall be specified at the time of the grant and may
include provisions establishing the performance period, the Performance Goals to
be achieved during a performance period, and the maximum or minimum settlement
values, provided that such terms and conditions are (i) not inconsistent with
the Plan and (ii) to the extent a Performance Award issued under the Plan is
subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder. Each Performance Award shall have its own terms and
conditions. At the time of the grant of a Performance Award intended to satisfy
the requirements of Section 162(m) of the Code (other than a Stock Option) and
to the extent permitted under Section 162(m) of the Code and the regulations
issued thereunder, the Committee:
     (i) shall provide for the manner in which the Performance Goals shall be
reduced to take into account the negative effect on the attained levels of the
Performance Goals which result from specified corporate transactions,
extraordinary events, accounting changes and other similar occurrences, so long
as those transactions, events, changes and occurrences were not certain at the
time the Performance Goal was initially established and the amount of the
Performance Award for any Participant is not increased, unless the reduction in
the Performance Goals would reduce or eliminate the amount of the Performance
Award, and the Committee determines not to make such reduction; and
     (ii) may provide for the manner in which the Performance Goals will be
measured in light of specified corporate transactions, extraordinary events,
accounting changes and other similar occurrences, to the extent those
transactions, events, changes and occurrences have a positive effect on the
attained levels of the Performance Goals, so long as the Committee’s actions do
not increase the amount of the Performance Award for any Participant.
The determination of the amount of any reduction in the Performance Goals shall
be made by the Committee in consultation with the Company’s independent auditor
or compensation consultant. With respect to a Performance Award that is not
intended to satisfy the requirements of Section 162(m) of the Code, if the
Committee determines, in its sole discretion, that the established performance
measures or objectives are no longer suitable because of a change in the
Company’s business, operations, corporate structure, or for other reasons that
the Committee deemed satisfactory, the Committee may modify the performance
measures or objectives and/or the performance period.
     (b) Performance Awards may be valued by reference to the Fair Market Value
of a share of Common Stock or according to any formula or method deemed
appropriate by the Committee, in its sole discretion, including, but not limited
to, achievement of Performance Goals or other specific financial, production,
sales or cost performance objectives that the Committee believes to be relevant
to the Company’s business and/or remaining in the employ of the Company for a
specified period of time. Performance Awards may be paid in cash, shares of
Common Stock, or other consideration, or any combination thereof. If payable in
shares of Common Stock, the consideration for the issuance of such shares may be
the achievement of the performance objective established at the time of the

11



--------------------------------------------------------------------------------



 



grant of the Performance Award. Performance Awards may be payable in a single
payment or in installments and may be payable at a specified date or dates or
upon attaining the performance objective. The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.
     6.8 Dividend Equivalent Rights. The Committee may grant a Dividend
Equivalent Right to any Participant, either as a component of another Award or
as a separate Award. The terms and conditions of the Dividend Equivalent Right
shall be specified by the grant. Dividend equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents). Any such reinvestment shall be at the Fair
Market Value at the time thereof. Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.
     6.9 Other Awards. The Committee may grant to any Participant other forms of
Awards, based upon, payable in, or otherwise related to, in whole or in part,
shares of Common Stock, if the Committee determines that such other form of
Award is consistent with the purpose and restrictions of this Plan. The terms
and conditions of such other form of Award shall be specified by the grant. Such
Other Awards may be granted for no cash consideration, for such minimum
consideration as may be required by applicable law, or for such other
consideration as may be specified by the grant.
     6.10 Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Award and Other Awards (whether relating to cash or shares of Common
Stock) under the Plan may be made subject to the attainment of Performance Goals
relating to one or more business criteria which, where applicable, shall be
within the meaning of Section 162(m) of the Code and consist of one or more or
any combination of the following criteria: cash flow; cost; revenues; sales;
ratio of debt to debt plus equity; net borrowing, credit quality or debt
ratings; profit before tax; economic profit; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; gross margin;
earnings per share (whether on a pre-tax, after-tax, operational or other
basis); operating earnings; capital expenditures; expenses or expense levels;
economic value added; ratio of operating earnings to capital spending or any
other operating ratios; free cash flow; net profit; net sales; net asset value
per share; the accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions; sales growth; price of
the Company’s Common Stock; return on assets, equity or stockholders’ equity;
market share; inventory levels, inventory turn or shrinkage; or total return to
stockholders (“Performance Criteria”). Any Performance Criteria may be used to
measure the performance of the Company as a whole or any business unit of the
Company and may be measured relative to a peer group or index. Any Performance
Criteria may include or exclude (i) extraordinary, unusual and/or non-recurring
items of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition, as identified in the Company’s quarterly and annual
earnings releases. In all other respects, Performance Criteria shall be
calculated in accordance with the Company’s financial statements, under
generally accepted accounting principles, or under a methodology established by
the Committee prior to the issuance of an Award which is consistently applied
and identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company’s annual report.
However, to the extent Section 162(m) of the Code is applicable, the Committee
may not in any event increase the amount of compensation payable to an
individual upon the attainment of a Performance Goal.

12



--------------------------------------------------------------------------------



 



     6.11 Tandem Awards. The Committee may grant two or more Incentives in one
Award in the form of a “tandem Award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and a SAR are issued in a
tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.
ARTICLE 7
AWARD PERIOD; VESTING
     7.1 Award Period. Subject to the other provisions of this Plan, the
Committee may, in its discretion, provide that an Incentive may not be exercised
in whole or in part for any period or periods of time or beyond any date
specified in the Award Agreement. Except as provided in the Award Agreement, an
Incentive may be exercised in whole or in part at any time during its term. The
Award Period for an Incentive shall be reduced or terminated upon Termination of
Service. No Incentive granted under the Plan may be exercised at any time after
the end of its Award Period. No portion of any Incentive may be exercised after
the expiration of ten (10) years from its Date of Grant. However, if an Employee
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company (or any parent or Subsidiary) and an Incentive
Stock Option is granted to such Employee, the term of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
more than five (5) years from the Date of Grant.
     7.2 Vesting. The Committee, in its sole discretion, may determine that an
Incentive will be immediately vested in whole or in part, or that all or any
portion may not be vested until a date, or dates, subsequent to its Date of
Grant, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan. If the Committee imposes conditions upon vesting,
then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested.
ARTICLE 8
EXERCISE OR CONVERSION OF INCENTIVE
     8.1 In General. A vested Incentive may be exercised or converted, during
its Award Period, subject to limitations and restrictions set forth in the Award
Agreement
     8.2 Securities Law and Exchange Restrictions. In no event may an Incentive
be exercised or shares of Common Stock be issued pursuant to an Award if a
necessary listing or quotation of the shares of Common Stock on a stock exchange
or inter-dealer quotation system or any registration under state or federal
securities laws required under the circumstances has not been accomplished.
     8.3 Exercise of Stock Option.
     (a) In General. If a Stock Option is exercisable prior to the time it is
vested, the Common Stock obtained on the exercise of the Stock Option shall be
Restricted Stock which is subject to the applicable provisions of the Plan and
the Award Agreement. If the Committee imposes conditions upon exercise, then
subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised. No

13



--------------------------------------------------------------------------------



 



Stock Option may be exercised for a fractional share of Common Stock. The
granting of a Stock Option shall impose no obligation upon the Participant to
exercise that Stock Option.
     (b) Notice and Payment. Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised and
the date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as provided in the Award Agreement, which may provide
for payment in any one or more of the following ways: (a) cash or check, bank
draft, or money order payable to the order of the Company, (b) Common Stock
(including Restricted Stock) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Participant
has not acquired from the Company within six (6) months prior to the Exercise
Date, (c) by delivery (including by FAX) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option or to pledge such shares as collateral for a loan
and promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay such purchase price, and/or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion. In the
event that shares of Restricted Stock are tendered as consideration for the
exercise of a Stock Option, a number of shares of Common Stock issued upon the
exercise of the Stock Option equal to the number of shares of Restricted Stock
used as consideration therefor shall be subject to the same restrictions and
provisions as the Restricted Stock so tendered.
     (c) Reload Stock Options. In the event that shares of Common Stock are
delivered by a Participant in payment of all or a portion of the exercise price
of a Stock Option as set forth in Section 8.3(b) above and/or shares of Common
Stock are delivered to or withheld by the Company in satisfaction of the
Company’s tax withholding obligations upon exercise in accordance with
Section 15.6 hereof, then, subject to Article 10 hereof, the Committee may
authorize the automatic grant to a Participant so exercising a Nonqualified
Stock Option, a replacement Nonqualified Stock Option, and to a Participant so
exercising an Incentive Stock Option, a replacement Incentive Stock Option (in
either case, a “Reload Stock Option”), to purchase that number of shares so
delivered to or withheld by the Company, as the case may be, at an option
exercise price equal to the Fair Market Value per share of the Common Stock on
the date of exercise of the original Stock Option (subject to the provisions of
the Plan regarding Incentive Stock Options and, in any event not less than the
par value per share of the Common Stock). The option period for a Reload Stock
Option will commence on its Date of Grant and expire on the expiration date of
the original Stock Option it replaces (subject to the provisions of the Plan
regarding Incentive Stock Options), after which period the Reload Stock Option
cannot be exercised. The Date of Grant of a Reload Stock Option shall be the
date that the Stock Option it replaces is exercised. A Reload Stock Option shall
automatically vest and be exercisable in full after the expiration of six
(6) months from its Date of Grant. It shall be a condition to the grant of a
Reload Stock Option that promptly after its Date of Grant, a stock option
agreement shall be delivered to the Participant and executed by the Participant
and the Company which sets forth the total number of shares subject to the
Reload Stock Option, the option exercise price, the option period of the Reload
Stock Option and such other terms and provisions as are consistent with the
Plan.
     (d) Issuance of Certificate. Except as otherwise provided in Section 6.4
hereof (with respect to shares of Restricted Stock) or in the applicable Award
Agreement, upon payment of all

14



--------------------------------------------------------------------------------



 



amounts due from the Participant, the Company shall cause certificates for the
Common Stock then being purchased to be delivered as directed by the Participant
(or the person exercising the Participant’s Stock Option in the event of his
death) at its principal business office promptly after the Exercise Date;
provided that if the Participant has exercised an Incentive Stock Option, the
Company may at its option retain physical possession of the certificate
evidencing the shares acquired upon exercise until the expiration of the holding
periods described in Section 422(a)(1) of the Code. The obligation of the
Company to deliver shares of Common Stock shall, however, be subject to the
condition that, if at any time the Committee shall determine in its discretion
that the listing, registration, or qualification of the Stock Option or the
Common Stock upon any securities exchange or inter-dealer quotation system or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary as a condition of, or in connection with, the
Stock Option or the issuance or purchase of shares of Common Stock thereunder,
the Stock Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not reasonably acceptable to the Committee.
     (e) Failure to Pay. Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Common Stock may be
forfeited by the Company.
     8.4 SARs. Subject to the conditions of this Section 8.4 and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. Subject to the terms of the
Award Agreement and only if permissible under Section 409A of the Code and the
regulations or other guidance issued thereunder (or, if not so permissible, at
such time as permitted by Section 409A of the Code and the regulations or other
guidance issued thereunder), the Participant shall receive from the Company in
exchange therefor in the discretion of the Committee, and subject to the terms
of the Award Agreement:
     (i) cash in an amount equal to the excess (if any) of the Fair Market Value
(as of the date of the exercise, or if provided in the Award Agreement,
conversion, of the SAR) per share of Common Stock over the SAR Price per share
specified in such SAR, multiplied by the total number of shares of Common Stock
of the SAR being surrendered;
     (ii) that number of shares of Common Stock having an aggregate Fair Market
Value (as of the date of the exercise, or if provided in the Award Agreement,
conversion, of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests; or
     (iii) the Company may settle such obligation in part with shares of Common
Stock and in part with cash.
     The distribution of any cash or Common Stock pursuant to the foregoing
sentence shall be made at such time as set forth in the Award Agreement.
     8.5 Disqualifying Disposition of Incentive Stock Option. If shares of
Common Stock acquired upon exercise of an Incentive Stock Option are disposed of
by a Participant prior to the expiration of either two (2) years from the Date
of Grant of such Stock Option or one (1) year from the transfer of shares of

15



--------------------------------------------------------------------------------



 



Common Stock to the Participant pursuant to the exercise of such Stock Option,
or in any other disqualifying disposition within the meaning of Section 422 of
the Code, such Participant shall notify the Company in writing of the date and
terms of such disposition. A disqualifying disposition by a Participant shall
not affect the status of any other Stock Option granted under the Plan as an
Incentive Stock Option within the meaning of Section 422 of the Code.
ARTICLE 9
AMENDMENT OR DISCONTINUANCE
     Subject to the limitations set forth in this Article 9, the Board may at
any time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either
(i) by any securities exchange or inter-dealer quotation system on which the
Common Stock is listed or traded or (ii) in order for the Plan and Incentives
awarded under the Plan to continue to comply with Sections 162(m), 421, and 422
of the Code, including any successors to such Sections; shall be effective
unless such amendment shall be approved by the requisite vote of the
stockholders of the Company entitled to vote thereon. Any such amendment shall,
to the extent deemed necessary or advisable by the Committee, be applicable to
any outstanding Incentives theretofore granted under the Plan, notwithstanding
any contrary provisions contained in any Award Agreement. In the event of any
such amendment to the Plan, the holder of any Incentive outstanding under the
Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Award Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Article 9 shall adversely affect any rights of
Participants or obligations of the Company to Participants with respect to any
Incentive theretofore granted under the Plan without the consent of the affected
Participant.
ARTICLE 10
TERM
     The Plan shall be effective from the date that this Plan is approved by the
stockholders. Unless sooner terminated by action of the Board, the Plan will
terminate on November 28, 2016, but Incentives granted before that date will
continue to be effective in accordance with their terms and conditions.
ARTICLE 11
CAPITAL ADJUSTMENTS
     In the event that any dividend or other distribution (whether in the form
of cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation

16



--------------------------------------------------------------------------------



 



under Section 5.1 of the Plan, (iv) the Option Price of each outstanding Award,
(v) the amount, if any, the Company pays for forfeited shares of Common Stock in
accordance with Section 6.4, and (vi) the number of or SAR Price of shares of
Common Stock then subject to outstanding SARs previously granted and unexercised
under the Plan to the end that the same proportion of the Company’s issued and
outstanding shares of Common Stock in each instance shall remain subject to
exercise at the same aggregate SAR Price; provided however, that the number of
shares of Common Stock (or other securities or property) subject to any Award
shall always be a whole number. Notwithstanding the foregoing, no such
adjustment shall be made or authorized to the extent that such adjustment would
cause the Plan or any Stock Option to violate Section 422 of the Code. Such
adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.
     Upon the occurrence of any such adjustment, the Company shall provide
notice to each affected Participant of its computation of such adjustment which
shall be conclusive and shall be binding upon each such Participant.
ARTICLE 12
RECAPITALIZATION, MERGER AND CONSOLIDATION
     12.1 No Effect on Company’s Authority. The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
     12.2 Conversion of Incentives Where Company Survives. Subject to any
required action by the stockholders and except as otherwise provided by
Section 12.4 hereof or as may be required to comply with Section 409A of the
Code and the regulations or other guidance issued thereunder, if the Company
shall be the surviving or resulting corporation in any merger, consolidation or
share exchange, any Incentive granted hereunder shall pertain to and apply to
the securities or rights (including cash, property, or assets) to which a holder
of the number of shares of Common Stock subject to the Incentive would have been
entitled.
     12.3 Exchange or Cancellation of Incentives Where Company Does Not Survive.
Except as otherwise provided by Section 12.4 hereof or as may be required to
comply with Section 409A of the Code and the regulations or other guidance
issued thereunder, in the event of any merger, consolidation or share exchange
pursuant to which the Company is not the surviving or resulting corporation,
there shall be substituted for each share of Common Stock subject to the
unexercised portions of outstanding Incentives, that number of shares of each
class of stock or other securities or that amount of cash, property, or assets
of the surviving, resulting or consolidated company which were distributed or
distributable to the stockholders of the Company in respect to each share of
Common Stock held by them, such outstanding Incentives to be thereafter
exercisable for such stock, securities, cash, or property in accordance with
their terms.
     12.4 Cancellation of Incentives. Notwithstanding the provisions of
Sections 12.2 and 12.3 hereof, and except as may be required to comply with
Section 409A of the Code and the regulations or other guidance issued
thereunder, all Incentives granted hereunder may be canceled by the Company, in
its sole discretion, as of the effective date of any Change in Control, merger,
consolidation or share exchange, or any issuance of bonds, debentures, preferred
or preference stocks ranking prior to or otherwise affecting the

17



--------------------------------------------------------------------------------



 



Common Stock or the rights thereof (or any rights, options, or warrants to
purchase same), or of any proposed sale of all or substantially all of the
assets of the Company, or of any dissolution or liquidation of the Company, by
either:
     (a) giving notice to each holder thereof or his personal representative of
its intention to cancel those Incentives for which the issuance of shares of
Common Stock involved payment by the Participant for such shares, and permitting
the purchase during the thirty (30) day period next preceding such effective
date of any or all of the shares of Common Stock subject to such outstanding
Incentives, including in the Board’s discretion some or all of the shares as to
which such Incentives would not otherwise be vested and exercisable; or
     (b) in the case of Incentives that are either (i) settled only in shares of
Common Stock, or (ii) at the election of the Participant, settled in shares of
Common Stock, paying the holder thereof an amount equal to a reasonable estimate
of the difference between the net amount per share payable in such transaction
or as a result of such transaction, and the price per share of such Incentive to
be paid by the Participant (hereinafter the “Spread”), multiplied by the number
of shares subject to the Incentive. In cases where the shares constitute, or
would after exercise, constitute Restricted Stock, the Company, in its
discretion, may include some or all of those shares in the calculation of the
amount payable hereunder. In estimating the Spread, appropriate adjustments to
give effect to the existence of the Incentives shall be made, such as deeming
the Incentives to have been exercised, with the Company receiving the exercise
price payable thereunder, and treating the shares receivable upon exercise of
the Incentives as being outstanding in determining the net amount per share. In
cases where the proposed transaction consists of the acquisition of assets of
the Company, the net amount per share shall be calculated on the basis of the
net amount receivable with respect to shares of Common Stock upon a distribution
and liquidation by the Company after giving effect to expenses and charges,
including but not limited to taxes, payable by the Company before such
liquidation could be completed.
     (c) An Award that by its terms would be fully vested or exercisable upon a
Change in Control will be considered vested or exercisable for purposes of
Section 12.4(a) hereof.
ARTICLE 13
LIQUIDATION OR DISSOLUTION
     Subject to Section 12.4 hereof, in case the Company shall, at any time
while any Incentive under this Plan shall be in force and remain unexpired,
(i) sell all or substantially all of its property, or (ii) dissolve, liquidate,
or wind up its affairs, then each Participant shall be entitled to receive, in
lieu of each share of Common Stock of the Company which such Participant would
have been entitled to receive under the Incentive, the same kind and amount of
any securities or assets as may be issuable, distributable, or payable upon any
such sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.

18



--------------------------------------------------------------------------------



 



ARTICLE 14
INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER ENTITIES
     Incentives may be granted under the Plan from time to time in substitution
for similar instruments held by employees, consultants or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Consultants or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer. The terms and conditions of the substitute Incentives so
granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted.
ARTICLE 15
MISCELLANEOUS PROVISIONS
     15.1 Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.
     15.2 No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.
     15.3 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.
     15.4 Effect of the Plan. Neither the adoption of this Plan nor any action
of the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.
     15.5 Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the 1934 Act and Section 162(m) of the Code); and, as a condition of any sale or
issuance of shares of Common Stock under an Incentive, the Committee may require
such agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or regulation. The Plan, the
grant and exercise of Incentives hereunder, and the obligation of the Company to
sell and deliver shares of Common Stock, shall be subject to all applicable
federal and

19



--------------------------------------------------------------------------------



 



state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.
     15.6 Tax Requirements. The Company or, if applicable, any Subsidiary (for
purposes of this Section 15.6, the term “Company” shall be deemed to include any
applicable Subsidiary), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any Federal, state, local, or
other taxes required by law to be withheld in connection with an Award granted
under this Plan. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to the Award. Such
payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment;
(iii) if the Company, in its sole discretion, so consents in writing, the
Company’s withholding of a number of shares to be delivered upon the exercise of
the Stock Option, which shares so withheld have an aggregate fair market value
that equals (but does not exceed) the required tax withholding payment; or
(iv) any combination of (i), (ii), or (iii). The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant. The Committee may in the Award Agreement
impose any additional tax requirements or provisions that the Committee deems
necessary or desirable.
     15.7 Assignability. Incentive Stock Options may not be transferred,
assigned, pledged, hypothecated or otherwise conveyed or encumbered other than
by will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s legally
authorized representative, and each Award Agreement in respect of an Incentive
Stock Option shall so provide. The designation by a Participant of a beneficiary
will not constitute a transfer of the Stock Option. The Committee may waive or
modify any limitation contained in the preceding sentences of this Section 15.7
that is not required for compliance with Section 422 of the Code.
     Except as otherwise provided herein, Nonqualified Stock Options and SARs
may not be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution. The
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by Immediate Family Members, (iv) an
entity exempt from federal income tax pursuant to Section 501(c)(3) of the Code
or any successor provision, or (v) a split interest trust or pooled income fund
described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section, and (z) subsequent transfers of
transferred Nonqualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution.
     Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of

20



--------------------------------------------------------------------------------



 



Articles 8, 9, 11, 13 and 15 hereof the term “Participant” shall be deemed to
include the transferee. The events of Termination of Service shall continue to
be applied with respect to the original Participant, following which the
Nonqualified Stock Options and SARs shall be exercisable or convertible by the
transferee only to the extent and for the periods specified in the Award
Agreement. The Committee and the Company shall have no obligation to inform any
transferee of a Nonqualified Stock Option or SAR of any expiration, termination,
lapse or acceleration of such Stock Option or SAR. The Company shall have no
obligation to register with any federal or state securities commission or agency
any Common Stock issuable or issued under a Nonqualified Stock Option or SAR
that has been transferred by a Participant under this Section 15.7.
     15.8 Use of Proceeds. Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.
     15.9 Legend. Each certificate representing shares of Restricted Stock
issued to a Participant shall bear the following legend, or a similar legend
deemed by the Company to constitute an appropriate notice of the provisions
hereof (any such certificate not having such legend shall be surrendered upon
demand by the Company and so endorsed):
     On the face of the certificate:
“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”
     On the reverse:
“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Craftmade International, Inc.
2006 Long-Term Incentive Plan, a copy of which is on file at the principal
office of the Company in Coppell, Texas. No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”
     The following legend shall be inserted on a certificate evidencing Common
Stock issued under the Plan if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:
“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

21



--------------------------------------------------------------------------------



 



     A copy of this Plan shall be kept on file in the principal office of the
Company in Coppell, Texas.
***************

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
as of                                         , 2006, by its Chief Executive
Officer and Secretary pursuant to prior action taken by the Board.

                  CRAFTMADE INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Attest:
                                                            
 

23